VOYA INVESTOR ELITE VOYA PROTECTOR ELITE VARIABLE ACCUMULATION DESIGNSM VARIABLE ESTATE DESIGN FLEXIBLE PREMIUM ADJUSTABLE VARIABLE UNIVERSAL LIFE INSURANCE POLICIES issued by ReliaStar Life Insurance Company and its Select*Life Variable Account Supplement Dated December 17, 2014 This supplement updates and amends your current prospectus and Statement of Additional Information and subsequent supplements thereto. Please read it carefully and keep it with your prospectus and Statement of Additional Information for future reference. IMPORTANT INFORMATION REGARDING THE VY® PIMCO BOND PORTFOLIO On April 28, 2008, the subaccount that invests in the VY® PIMCO Bond Portfolio was closed to new investors and to new investments by existing investors.
